363 Mich. 281 (1961)
109 N.W.2d 844
PEOPLE
v.
WILLIAMS.
Docket No. 68, Calendar No. 48,596.
Supreme Court of Michigan.
Decided June 28, 1961.
*282 Paul L. Adams, Attorney General, Samuel J. Torina, Solicitor General, Robert Weinbaum, Assistant Attorney General, and Ronald H. Lange, Prosecuting Attorney, for the people.
Killian & Spelman (Paul A. Taglia, of counsel), for former sheriff Kubath.
Gore & Williams, for petitioners.
PER CURIAM:
The petition before us, filed April 20, 1959, supported by affidavit of ownership executed by one Samuel Kapson, prayed that the court order delivery to named persons, and "to the Sportsman's Club in the State of Indiana," certain moneys and personal property allegedly owned by petitioner and seized in a raid upon said club on September 3, 1951. Information filed against said defendants was quashed upon motion, June 12, 1953, upon grounds of venue and jurisdiction.
Motion by the people to dismiss petition herein filed based upon lack of jurisdiction over the subject matter, lack of proper party in interest, neither affiant nor petitioner being party to criminal action in which petition is filed, running of statute of limitations,[1] adequacy of remedy "on the civil side of the court," and other grounds. Petitioner relied upon People v. Krol, 304 Mich 623. Circuit court dismissed for lack of jurisdiction.
Affirmed, without opinion as to civil remedy, if any, upon the facts presented.
DETHMERS, C.J., and CARR, KELLY, SMITH, BLACK, EDWARDS, KAVANAGH, and SOURIS, JJ., concurred.
NOTES
[1]  See CLS 1956, § 767.24 (Stat Ann 1954 Rev § 28.964).